Mr. Justice Aldrey
delivered the opinion of the court.
This appeal was raised in a certiorari proceeding from a judgment of the lower court which annulled a resolution of the Municipal Assembly of Gnánica removing the petitioner from his office of Commissioner of Public Instruction of that municipality.
*127The transcript certified to by the attorneys for the parties and submitted to this court for the decision of the appeal contains the pleadings, judgment and notice of appeal, and at pages 23 to 86 are found the charges preferred against the petitioner before the Municipal Assembly of G-uá nica and the action taken by the said assembly which terminated in his removal, certified copies of all of which the secretary of the Municipal Assembly has sent up to the court in compliance with its order. For the reason that these documents have been brought up to this court without being embodied in a statement of the case or bill of exceptions approved by the lower court, we are asked to strike them from the transcript and to dismiss the appeal because without such documents there is no basis for passing upon the appeal.
The documents asked to be stricken out are not á part of the judgment roll in accordance with section 233 of the Code of Civil Procedure; therefore, the manner of getting them before this court is by including them in a statement of the case or bill of exceptions approved by the trial court, or in a transcript made by the stenographer and so approved; and as they have not been brought up in any of these forms, we can not take them into consideration and they should be stricken from the transcript.
Notwithstanding this, we shall not dismiss the appeal, because the questions raised in the pleadings may be considered and decided, as we have held in several cases.

Motion sustained in part.

Chief Justice Del Toro and Justices Hutchison and Franco Soto concurred.
Mr. Justice Wolf took no part in the decision of this case. ;' ■■ .